ALLOWANCE

Response to Amendment
Applicant's amendment filed on 06/25/2021 has been entered.  Claims 1, 2, 6, 9, 10, and 16 have been amended.  Claims 1-20 are still pending in this application, with claims 1 and 16 being independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shen Wang (Reg. No. 71,847) on 04/02/21.
The application has been amended as follows:
1. (Currently Amended) A lighting device, comprising a housing, wherein the housing is provided with a light exit and an accommodating cavity extending inward from the light exit; the lighting device further comprises a first light source, a second light source, and a controller; 
the controller is connected with both the first light source and the second light source, and the controller controls at most one selected from a group consisting of the first light source and the second light source to emit light; 

the first light source comprises a first light-emitting unit and a background image that receives light from the first light-emitting unit and reflects the light to the light exit, and 

the second light source comprises a light guide plate stacked with the background image and a second light-emitting unit disposed on a side surface of the light guide plate; and light emitted from the second light-emitting unit is diffused and emitted through the light guide plate;
the lighting device comprises an electrochromic film disposed between the light guide plate and the first light source, and a detector for detecting a human activity signal in a lighting region;
in a case where the detector detects human activity, the controller controls the electrochromic film to be powered on; and 
in a case where the detector does not detect the human activity, the controller controls the electrochromic film to be powered off.

2. (Canceled)

1 

4. (Currently Amended) The lighting device according to claim 1 

6. (Currently Amended) The lighting device according to claim 1 
wherein in a case where the first light-emitting unit emits light, the controller controls the electrochromic film to be powered on; and 
in a case where the first light-emitting unit is powered off, the controller controls the electrochromic film to be powered off.

7. (Currently Amended) The lighting device according to claim 1 

10. (Canceled)

16. (Currently Amended) A light housing, comprising: 
a light exit and an accommodating cavity extending inward from the light exit; and 

wherein the first light source comprises a first light-emitting unit and a background image that receives light from the first light-emitting unit and reflects the light to the light exit, 
wherein a controller is connected with both the first light source and the second light source, and the controller controls at most one selected from a group consisting of the first light source and the second light source to emit light, 

the second light source comprises a light guide plate stacked with the background image and a second light-emitting unit disposed on a side surface of the light guide plate; and light emitted from the second light-emitting unit is diffused and emitted through the light guide plate;
the lighting device comprises an electrochromic film disposed between the light guide plate and the first light source, and a detector for detecting a human activity signal in a lighting region;
in a case where the detector detects human activity, the controller controls the electrochromic film to be powered on; and 
in a case where the detector does not detect the human activity, the controller controls the electrochromic film to be powered off.

Allowable Subject Matter
Claims 1, 3-9 and 11-20 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a lighting device comprising a light exit, controller, first and second light sources which are disposed in the lighting devices housing, a background image that receives light from the first light emitting unit and reflects the light to the light exit, the second light source comprises a light guide plate stacked with the background image and a second LED on a side surface of the light guide plate, an electrochromic film disposed between the light guide plate and the first light source, a detector for detecting a human activity, the controller controls the film to be powered on when motion is detected and off when motion is not detected as specifically called for the claimed combinations.
The closest prior art, Lin (US 7151500) teaches several limitations and their specifics as rejected in the office action on 03/31/2021.
However Lin fails to disclose electrochromic film disposed between the light guide plate and the first light source, a detector for detecting a human activity, the controller controls the film to be powered on when motion is detected and off when motion is not detected as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Lin  reference in the manner required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/E.T.E/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875